                                           Case 3:20-cv-07869-RS Document 49 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                      UNITED STATES DISTRICT COURT

                                   8                                     NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ALINE ANUNCIATO, et al.,
                                  10                                                        Case No. 20-cv-07869-RS
                                                           Plaintiffs,
                                  11
                                                 v.                                         ORDER DENYING MOTION TO
                                  12                                                        CONTINUE HEARING
Northern District of California
 United States District Court




                                         DONALD J. TRUMP, et al.,
                                  13
                                                           Defendants.
                                  14

                                  15          Yesterday, Defendants filed an administrative motion to continue for two weeks the two

                                  16   hearings set for January 22, 2021. In support of this motion, they cite the impending inauguration

                                  17   of President-Elect Joe Biden and the recent issuance of a relevant Ninth Circuit decision Doe #1 v.

                                  18   Trump, No. 19-36020, ___ F.3d ___, 2020 WL 7778213 (9th Cir. Dec. 31, 2020). Plaintiffs

                                  19   promptly responded, strongly objecting on the grounds that any delay forces members of the

                                  20   putative class to continue to endure the harm they allege the Proclamations at issue have caused.

                                  21   Plaintiffs also allege that the Ninth Circuit opinion to which Defendants refer does not now, and

                                  22   may not for some time, hold precedential value. The nature of the relief sought by the putative

                                  23   Plaintiff class necessitates timely consideration and swift resolution of their claims. The motion is

                                  24   therefore denied.

                                  25

                                  26   IT IS SO ORDERED.

                                  27

                                  28   Dated: January 13, 2021
                                       Case 3:20-cv-07869-RS Document 49 Filed 01/13/21 Page 2 of 2




                                   1                                    ____________________________
                                                                        ______________________________________
                                                                                                      _ __
                                                                                                        _ _______
                                                                        RICHARD SEEBORG
                                   2                                    United
                                                                        U it d States
                                                                               St t DiDistrict
                                                                                         t i t JJudge
                                                                                                  d
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                           << SHORT ORDER TITLE >>
                                                                                             CASE NO. 20-cv-07869-RS
                                                                         2
